                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA,               )
    Plaintiff,                          )
                                        )       18 CR 495
v.                                      )       Honorable Sara Ellis
                                        )
IVAN PARKER,                            )
     Defendant.                         )


           MOTION FOR NEW TRIAL AND JUDGMENT OF ACQUITTAL

      NOW COMES the Defendant, IVAN PARKER, by and through his attorney,

QUINN A. MICHAELIS, and pursuant to Rule 29 and 33 of the Federal Rules of

Criminal Procedure and the Due Process Clause of the Fifth Amendment of the

United States Constitution, respectfully moves this Honorable Court to enter an

order granting him a judgment of acquittal, or alternatively for a new trial. In

support of this motion, the following is offered:

      I.     INTRODUCTION

      Mr. Parker was charged with one count of Hobbs Act Robbery, in violation of

18 U.S.C. § 1951(a). In essence, Mr. Parker was charged with robbing a Loomis

ATM technician as he was serving an ATM in the vestibule of a Chase Bank located

at 3856 West 26th Street, Chicago, Illinois. The indictment alleged that this event

occurred on July 27, 2018 and that $106,000 in cash was stolen during the robbery.

      Mr. Parker’s trial took place before this Court on November 4, 2019 through

November 6, 2019. During the government’s case-in-chief, the government

presented testimony from the investigating agents, the ATM Technician, Mr.



                                            1
Parker’s landlord, Mr. Parker’s girlfriend’s brother’s ex-fiancé, among others. After

the government rested, Mr. Parker orally moved this Court for a judgment of

acquittal pursuant to Fed. R. Evid 29(a), arguing that the government had failed to

present sufficient evidence to allow a reasonable, rational jury to convict Mr. Parker

beyond a reasonable doubt. This motion was denied by the Court.

      After deliberating, the jury returned a verdict finding Mr. Parker guilty of

the single count contained in the indictment. Following the return of the verdict,

counsel for Mr. Parker asked the Court for an extension of time for the filing of

these pretrial motions, and the Court graciously granted this requesting, setting the

date for filing on December 23, 2019. Now, Mr. Parker renews his motion for

judgment of acquittal pursuant to Rule 29 because the evidence at trial was

insufficient to sustain the guilty verdict returned against him. Alternatively, Mr.

Parker requests a new trial. Before and during the trial, Mr. Parker filed motions

and raised legal issues. The court ordered responses from the government and

ruled after consideration of these arguments. Mr. Parker does not intend, through

this motion, to reargue legal issues that have been considered by this court,

however Mr. Parker does not abandon or waive the positions he has taken

throughout this litigation. With respect to each of the following points, Mr. Parker

incorporates herein by reference all arguments made in open court, at sidebar, and

in previous memorandum submitted to the Court.

      II.    Mr. Parker is Entitled to a Judgment of Acquittal




                                          2
      Pursuant to Rue 29 of the Federal Rules of Criminal Procedure, Mr. Parker

respectfully moves for a judgment of acquittal. Rule 29 instructs that upon a

defendant’s motion, the Court “must enter a judgment of acquittal of any offense for

which the evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29. A

sufficiency of the evidence challenge requires this Court determine if the evidence,

viewed in the light most favorable to the government, could support the defendant’s

conviction. United States v. Longstreet, 567 F.3d 911, 918 (7th Cir. 2009). If the

government failed to prove even one element of the crime charged beyond a

reasonable doubt, a judgment of acquittal must be entered. United States v.

Kitchen, 57 F.3d 516, 523 (7th Cir. 1995) (reversing conviction where government

failed to prove element of the crime.)

      The jury’s decision may not be based on impermissible inferences and mere

speculation. United States v. Mohamed, 759 F.3d 978, 810 (7th Cir. 2014); see also

United States v. Sanchez, 615 F.3d 836, 845 (7th Cir. 2010)(jury verdict overturned

where verdict rested solely on the “piling of inferences upon inferences.”). The

government’s presentation cannot be based on “conjecture camouflaged as

evidence.” Piaskowski v. Bett, 256 F.3dd 687, 693 (7th Cir. 2001). A judgment of

acquittal is required when “the record is devoid of evidence pointing to guilt,” or

“evidence on a key element is “so tenuous that a conviction would be shocking.”

      To convict Mr. Parker, the government was required to prove (1) that Mr.

Parker knowingly obtained money from the victim; (2) that Mr. Parker did so by

means of a robbery; (3) that Mr. Parker believed that the victim parted with the




                                           3
money because of the robbery; and (4) that the robbery affected interstate

commerce.

      Most of the facts surrounding the robbery itself are undisputed. A robbery

occurred at that the Chase bank located 3856 West 26th Street, Chicago, Illinois.

After the robbery, investigating agents collected video footage tracking the path the

robber took after fleeing the Chase Bank vestibule. Those agents eventually

tracked this individual to 4246 W. Cermak. The landlord of that building, Yousef

Khan, testified that when he was interviewed by investigating agents, they showed

him a photograph, which he identified as Ivan Parker. Khan was the only witness

at trial who connected the person who fled from the Chase Bank vestibule on July

27, 2018 with Ivan Parker. Without Khan’s testimony, the government necessarily

fails to establish guilt beyond a reasonable doubt.

      When Khan was asked on direct examination about his identification, he

stated that he did not believe that Government’s Exhibit 44 was the photograph he

was shown when he identified Ivan Parker to law enforcement. Government’s

Exhibit 44 was a still image from surveillance video that agents recovered while

investigating the path of the Chase bank robber after the robbery. Khan testified

that he was shown an image but that he could not recall if Government’s Exhibit 44

was that image. Later during cross examination, Khan continued to assert that he

could not recall what image he was shown when interviewed by investigating

agents, only that he was shown an image of Mr. Parker. Clearly, if Khan was

shown some other photograph of Mr. Parker, and not one of the robber as he was




                                          4
fleeing the Chase bank, then the government did not meet their burden beyond a

reasonable doubt.

      If a prior consistent statement satisfies the relevancy requirement under Fed.

R. Evid. 401, it must further satisfy the requirements of Rule 801. Under Fed. R.

Evid 801(d)(1)(C), a prior statement is not hearsay and is admissible, if the

declarant “testifies at trial…subject to cross-examination concerning the statement

and the statement is…one of identification of a person after perceiving the person.”

Rule 801 applies in situations where a “a prior statement of identification made by

a witness who ‘identified the defendant in a lineup or photospread, but forgets, or

changes his testimony at trial.’” United States v. Foster, 652 F.3d 776 (7th Cir.

2011) quoting United States v. O’Malley, 796 F.2 891, 898-99 (7th Cir. 1986). Here,

Khan did not testify that he never identified Mr. Parker. Instead, Khan did not

remember what he was shown to make his initial identification. Mr. Khan’s

identification testimony was never inconsistent, and as such, Fed. R. Evid

801(d)(1)(C), does not apply. Instead, the government attempted to shoehorn Mr.

Khan’s inability to remember the photograph he was originally shown into Rule

801(d)(1)(C) to allow Agent Gourley to testify that the photograph Khan was shown

was taken from a surveillance video on the day of the robbery. Again, if the

government had failed to introduce evidence that the Khan had identified the

person in the surveillance footage as Ivan Parker, no reasonable jury would

conclude beyond a reasonable doubt that it was Ivan Parker who committed the




                                          5
robbery. As such, this Court must enter a judgment of acquittal as to the sole count

in the indictment.

       III.   Ivan Parker Is Entitled To A New Trial

       Pursuant to Rule 33 of the Federal Rules of Criminal Procedure, Mr. Parker

respectfully moves for a new trial. A court may grant a new trial “if the interest of

justice so requires.” Fed.R.Crim.P. 33(a). In making the determination whether to

grant a new trial, the Court “must consider the weight of the evidence, and must

grant a new trial if “the complete record…leaves a strong doubt as to the

defendant’s guilt, even though not so strong as a doubt as to require a judgment of

acquittal, the district judge may be obligated to grant a new trial.” United States v.

Morales, 910 F.2d 467 (7th Cir. 1990).

       In an effort to avoid repetitiveness, Mr. Parker incorporates and re-alleges

the facts and arguments set forth in the above motion for judgement of acquittal, as

well as any and all arguments raised in motions and memorandum, and any

argument made on the record in this case. These errors, individually and

cumulatively, coupled with the lack of substantial evidence, jeopardized Mr.

Parker’s rights and require a new trial.

       The Court erred in denying Mr. Parker’s pretrial motions to suppress, which

allowed the government to introduce at trial the bulk of the evidence against Mr.

Parker. Mr. Parker continues to adopt and reassert the arguments and law cited in

those pretrial filings.




                                           6
       When taken together with the motions and objections made through the

course of trial, the limited evidence presented by the government to support the

guilty verdict, a new trial is required in the interest of justice. See Fed. R. Crim. P.

33. While these trial errors taken in isolation may be harmless, “when aggregated,

alter the court of a trial so as to violate a petitioner’s right to due process of law.”

Alvarez v. Boyd, 225 F.3d 820, 824 (7th Cir. 2000); citing Taylor v. Kentucky, 436

U.S. 478, 487 . 15 (1978).

       The jury was presented with multiple photographs of items, many of which

were purchased on unknown dates. Other items that were found in the apartments,

purchased after the robbery, were purchased by unknown individuals. This,

coupled with the only material witness being unsure as to what picture he based his

identification from warrant the need for a new trial. Even if these errors taken

alone ware insufficient to warrant a new trial, taken together along with all other

arguments made before and during trial, require a new trial.

       WHEREFORE, for the reasons stated above, IVAN PARKER respectfully

requests this honorable Court enter a judgment of acquittal, or alternatively, order

a new trial.

Respectfully Submitted,

s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney for Ivan Parker
73 W. Monroe, Suite 106.
Chicago, IL 60603
312-714-6920




                                             7
                           CERTIFICATE OF SERVICE

      I hereby certify that on December 23, 2019 I electronically filed the above

         MOTION FOR NEW TRIAL AND JUDGMENT OF ACQUITTAL

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

      Respectfully Submitted on December 23, 2019.


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney For IVAN PARKER
73 W. Monroe, Suite 106

Chicago, Illinois 60603
312-714-6920




                                         8
